DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Status of the Claims
	Claims 1-32 are pending and are examined herein. 
The following Office Action is in response to Applicant’s communication dated 09/30/2022.
Rejection(s) and/or objection(s) not reiterated from previous office actions are hereby withdrawn. The
following rejection(s) and/or objection(s) are either reiterated or newly applied. They constitute the
complete set presently being applied to the instant application.

Information Disclosure Statement
No Information Disclosure Statement (IDS) has been filed in this application. Applicant is
reminded that each individual associated with the filing and prosecution of a patent application has a
duty of candor and good faith in dealing with the U.S. Patent and Trademark Office, which includes a
duty to disclose to the Office all information known to that individual to be material to patentability (see
37 C.F.R. 1.56).	

Maintained Claim Rejections - 35 USC § 112(b)
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


The rejection of claims 8, 9, 27, 28 and 31 is maintained under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
The rejection of claim 8 is maintained as being indefinite for the recitation of the terms “the first strand” and “the second strand” in lines 2 and 5.  There is insufficient antecedent basis for this limitation in the claim.  For the purpose of compact prosecution claim 8 is interpreted as depending from claim 7, to which then there would be antecedent basis for the limitations of the claim.
The rejection of claim 27 is maintained for the recitation of the term “and one or more second probes have a sequence that is complementary to the A’ adaptor sequence and the B’ adaptor sequence” (emphasis added) in lines 3-4.  This would mean the A’ and B’ adaptor sequences are identical, which according to the instant claim 1; A’ and B’ are different sequences and the A and B sequences are complements thereof.  In the interest of compact prosecution, the claim is interpreted as the one or more second probes being complementary to the A’ “or” the B’ adaptor sequence.
The rejection of claim 31 is maintained as being indefinite for the recitation of “determining total aligned sequencing counts, wherein the standard deviation for the total aligned sequencing counts is within 25% of the mean aligned sequencing counts” in lines 2-4.  It is unclear what the sequences are being aligned to and how to calculate standard deviation or the mean therefore, the metes and bounds of the claim are not clear.
Claims 9 and 28 are similarly rejected to for relying on the rejected claims.

Response to Arguments
Applicant’s arguments filed September 30, 2022 have been fully considered. Applicant did not address the 35 USC 112(b) rejections of record. Thus, the claims remain rejected.

Maintained Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Kim et al.
The rejection of claims 1-10, 13-15, 17-18, 21-27 and 29-30 is maintained under 35 U.S.C. 102(a)(1) and 102(a)(2) as being anticipated by Kim et al. (PGPub US 2016/0046987 A1, published 02/19/2016).
Regarding claim 1, Kim teaches a method for normalizing a nucleic acid library comprising (e.g. para. [0007]; “provided herein are embodiments of technology relating to a method for normalizing the concentration of an NGS library”): 
hybridizing single stranded nucleic acid molecules obtained from the library (e.g. para. [0111]; “single stranded RNA…single stranded DNA” and para. [0113]”) with probes to form hybridization complexes (e.g. para. [0115; “capture polynucleotides”]), wherein the single stranded nucleic acid molecules each comprise an A adaptor sequence and a B adaptor sequence or an A' adaptor sequence and a B' adaptor sequence, wherein the A adaptor sequence is a reverse complement of the A' adaptor sequence and the B adaptor sequence is a reverse complement of the B' adaptor sequence, (e.g. para. [0111]; “The adapters are attached to a nucleic acid” and [0112]; “adapter oligonucleotides in a plurality of first adapter oligonucleotides having different barcode sequences comprise a sequence element common among all first adapter oligonucleotides in the plurality. In some embodiments, all second adapter oligonucleotides comprise a sequence element common among all second adapter oligonucleotides that is different from the common sequence element shared by the first adapter oligonucleotides.”), 
wherein each hybridization complex comprises one of the single-stranded nucleic acid molecules and one or more probes, wherein the one or more probes each has a sequence that is complementary to the A adaptor sequence, the B adaptor sequence, the A' adaptor sequence, or the B' adaptor sequence, and wherein the one or more probes each is conjugated to a first binding member (e.g. para. [0115]), 
(b) contacting the hybridization complexes with solid supports, each solid support conjugated to a second binding member, wherein the first binding member binds to the second binding member, thereby causing the solid supports to bind to the hybridization complexes to form solid support-bound hybridization complexes (e.g. para. [0115]; “The hybridized complementary adapter polynucleotides attached on the solid support…If complementary adapter molecules are fixed to paramagnetic spheres or similar bead technology for isolation, then spheres can be mixed in a tube together with the target polynucleotide containing the adapters.” And para. [0086]; “nucleic acid comprising a tag that can bind to a functional group on the solid phase carrier can be isolated using the methods of the present technology. Such groups include, for example, groups that interact with a binding partner. For example, the functional groups can be a binding partner that is conventionally used to isolate particular biomolecules based on their composition or sequence. Examples of such functional groups for use in the methods of the present technology include avidin, streptavidin, biotin, an antibody, an antigen, a sequence-specific interaction (a hybridizable tag), DNA specific binding protein (e.g., finger domains, transcription factors), and derivatives thereof.”)
(c) collecting the solid support-bound hybridization complexes, and 
(d) separating the single stranded nucleic acid molecules from probes in the hybridization complexes, thereby obtaining a normalized library of single stranded nucleic acid molecules (e.g. para. [0115]; “When the adapter sequences have been hybridized with the complementary sequences fixed to the spheres, undesirable molecules can be washed away while spheres are kept in the tube with a magnet or similar agent. The desired target molecules can be subsequently released by increasing the temperature, changing the pH, or by using any other suitable elution method known in the art.”)
Regarding claim 2, Kim teaches wherein the A adaptor sequence is a P5 adaptor sequence and the B adaptor is a P7 adaptor sequence (e.g. para. [0112]; wherein the adapters comprise sequences capable for massive parallel sequencing, such as developed by Illumina, Inc).
Regarding claim 3, Kim teaches wherein the method further comprises washing the collected solid support-bound hybridization complexes after step (c) and before step (d). (e.g. para. [0115]; “When the adapter sequences have been hybridized with the complementary sequences fixed to the spheres, undesirable molecules can be washed away while spheres are kept in the tube with a magnet or similar agent. The desired target molecules can be subsequently released by increasing the temperature, changing the pH, or by using any other suitable elution method known in the art.”).
Regarding claim 4, Kim teaches wherein the nucleic acid molecules in the nucleic acid library are double stranded, wherein the method further comprises denaturing the double stranded nucleic acid molecules to produce the single stranded nucleic acid molecules (e.g. para. [0111] and [0113]).
Regarding claim 5, Kim teaches wherein the first binding member is biotin and the second binding member is selected from streptavidin, avidin and neutravidin (e.g. paras. [0086-0088]).
Regarding claim 6, Kim teaches wherein the first binding member binds to the second binding member through antibody antigen interaction (e.g. para. [0089]).
Regarding claim 7, Kim teaches wherein the single stranded nucleic acid molecules comprise a first single stranded nucleic acid and a second single stranded nucleic acid, wherein the first single stranded nucleic acid is complementary to the second single stranded nucleic acid, wherein the first single stranded nucleic acid comprises an A adaptor sequence and a B adaptor sequence, and the second single stranded nucleic acid comprises an A' adaptor sequence and B' adaptor sequence (e.g. para. [0111] and [0113].
Regarding claim 8, Kim teaches wherein the step (a) comprises: hybridizing one or more first probes to the first strand to form a first hybridization complex, wherein the one or more first probes are complementary to the A adaptor sequence or the B adaptor sequence, and/or hybridizing one or more second probes to the second strand to form a second hybridization complex, wherein the one or more second probes are complementary to the A' adaptor sequence or the B' adaptor sequence (e.g. para. [0115]).
Regarding claims 9 and 10, Kim teaches wherein each of the one or more first probes shares no more than 10 consecutive complementary nucleotides with each of the one or more second probes and wherein each of the one or more first probes shares no complementary nucleotide with the one or more second probes (e.g. para. [0113]; the adapters contain “complementary overhangs can be one or more nucleotides in length, including but not limited to 1, 2, 3, 4, 5, 6, 7, 8, 9, 10, 11, 12, 13, 14, 15, or more nucleotides in length…complementary overhangs may comprise a random sequence of one or more nucleotides” and para. [0115] the capture polynucleotides hybridize to the complementary overhangs of the adapters. 
It is noted that In re Best (195 USPQ 430) and In re Fitzgerald (205 USPQ 594) discuss the support of rejections wherein the prior art discloses subject matter which there is reason to believe inherently includes functions that are newly cited or is identical to a product instantly claimed. In such a situation the burden is shifted to the applicants to "prove that subject matter shown to be in the prior art does not possess characteristic relied on" (205 USPQ 594, second column, first full paragraph). In the instant case, the adapters can contain overhang sequences from 1 nucleotide to over 15 nucleotides which may also be random sequences.  Since the capture polynucleotides are complementary to the overhang sequences of the adapter, there is reason to believe the capture polynucleotides (probes) would share no more than 10 consecutive complementary nucleotides with each of the one or more second probes since the adapter overhang sequences are random.
Regarding claim 13, Kim teaches wherein the solid supports are beads (e.g. para. [0115]; “paramagnetic spheres”).
Regarding claim 14, Kim teaches wherein the beads are paramagnetic beads and the collecting the complexes is by placing the complexes in a magnetic field (e.g. para. [0115]; “When the adapter sequences have been hybridized with the complementary sequences fixed to the spheres, undesirable molecules can be washed away while spheres are kept in the tube with a magnet or similar agent.”)
Regarding claim 15, Kim teaches wherein the one or more probes each further comprise a spacer between the first binding member and its nucleic acid sequence, wherein the spacer comprises a simple carbon or ethylene glycol chain, or multiples of either (e.g. para. [0087]; “biotin-PEO4-N-hydroxysuccinimide ester”).
Regarding claim 17, Kim teaches wherein the A adaptor sequence, the A' adaptor sequence, the B adaptor sequence, or the B' adaptor sequence are configured to be able to bind to an oligo immobilized on a flow cell of a sequencer (e.g. para. [0112]; “adapters can contain one or more of a variety of sequence elements, including but not limited to… one or more overhangs complementary to one or more target polynucleotide overhangs, one or more probe binding sites (e.g. for attachment to a sequencing platform, such as a flow cell for massive parallel sequencing, such as developed by Illumina, Inc.)”).
Regarding claim 18, Kim teaches wherein one or more of the A adaptor sequence, the A' adaptor sequence, the B adaptor sequence, or the B' adaptor sequence comprises a sample index sequence (e.g. para. [0112]; “the adapters comprise a universal sequences and/or an index, e.g., a barcode nucleotide sequence”).
Regarding claim 21, Kim teaches wherein the method further comprises sequencing the normalized library of single stranded nucleic acid molecules (e.g. para. [0010]; “the technology provides an efficient method for increasing the throughput and efficiency of genetic and/or genomic analysis by sequencing (e.g., NGS).”).
Regarding claim 22, Kim teaches a hybridization solution comprising one or more probes and a salt, wherein one or more probes each have a sequence that is complementary to the A adaptor sequence, the B adaptor sequence, the A' adaptor sequence, or the B' adaptor sequence, wherein the one or more probes, each conjugated to a first binding member (e.g. para. [0106] and para. [0115]).
Regarding claim 23, Kim teaches wherein the one or more probes comprises a first probe and a second probe, wherein the first probe being complementary to the A adaptor sequence or the B adaptor sequence, and the second probe being complementary to the A' adaptor sequence or the B' adaptor sequence (e.g. para. [0115]).
Regarding claim 24, Kim teaches a reaction mixture comprising a hybridization solution of claim 22 and single stranded nucleic acid molecules (e.g. para. [0106]; “nucleic acids in the mixture”).
Regarding claim 25, Kim teaches wherein the reaction mixture further comprises a solid support (e.g. para. [0106] and para. [0115]).
Regarding claim 26, Kim teaches a kit comprising (i) probes each have a sequence that is complementary to the A adaptor sequence, the B adaptor sequence, the A' adaptor sequence, or the B' adaptor sequence, and (ii) a paramagnetic solid support, wherein the solid support is conjugated to a second binding member, and wherein the first binding member is capable of binding to the second binding member (e.g. para. [0023]; “kits” and para. [0115]; “complementary adapter polynucleotides”).
Regarding claim 27, Kim teaches wherein the probes comprise one or more first probes have a sequence that is complementary to the A adaptor sequence or the B adaptor sequence, and one or more second probes have a sequence that is complementary to the A' adaptor sequence and the B' adaptor sequence (e.g. para. [0115]).
Regarding claim 29, Kim teaches the method of claim 1 above in addition to whereby producing a plurality of normalized libraries of different concentrations in a normalized range, wherein the normalized range is narrower than the pre-normalized range (e.g. para. [0172-0173 and Fig. 2-3). Since Kim achieved such dramatic normalization with the non-selective COOH beads, then there would be reason to believe that the same or better normalization would be achieved by using the selective hybridization between capture probes and sequences in the adaptor(s), due to the selective nature of the latter. It is noted that In re Best (195 USPQ 430) and In re Fitzgerald (205 USPQ 594) discuss the support of rejections wherein the prior art discloses subject matter which there is reason to believe inherently includes functions that are newly cited or is identical to a product instantly claimed. In such a situation the burden is shifted to the applicants to "prove that subject matter shown to be in the prior art does not possess characteristic relied on" (205 USPQ 594, second column, first full paragraph). In the instant case, Kim provides results of the non-selective binding using COOH beads (e.g. para [0172-0173] and Fig. 2-3) showing narrower ranges of normalization.  Therefore, it is reasonable that the selective hybridization method using capture probes complementary to the adaptor(s) would result in narrower rangers of normalization as well.
Regarding claim 30, Kim teaches wherein the relative variation in concentration among the normalized libraries is not greater than 8 fold (e.g. para. [0172-0173] and Fig. 2-3). 
	Kim et al. do not specifically exemplify the adapter sequences are P5 and P7 sequences (as required by claim 2), or the adapters having a seq ID 10 and 13 (as required by claim 19) and Kim does not teach wherein the probes have a sequence of SEQ ID NO:3 or SEQ ID NO:4 (as required by claim 12 and 28) or wherein the adapters have specific sequences of SEQ ID NOs: 11-12 (as required by claim 20) or the probes being 18-35 nucleotides in length (as required by claim 11).

Response to Arguments
Applicant’s arguments filed September 30, 2022 have been fully considered but they are not persuasive. Applicant essentially asserts that: (a) Kim et al. do not teach every limitation of instant independent claim 1 (Applicant Remarks, pg. 9, last partial paragraph; and pg. 10, first partial paragraph). 
Regarding (a), Applicant did not give any reasoning or reference any part of Kim et al. to show the discrepancies (if there are any) between the cited reference and the instant application. Moreover, Applicant did not address the 35 USC 102 rejection in light of independent claims 22, 24, 26 and 29. Applicant did not distinctly and specifically point out the supposed errors in the Examiner’s action as required by 37 CFR 1.111(b). Thus, the claims remain rejected for the reasons already of record.
Applicant should submit an argument under the heading “Remarks” pointing out disagreements with the examiner’s contentions.  Applicant must also discuss the references applied against the claims, explaining how the claims avoid the references or distinguish from them.

Maintained Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Kim et al. and Makarov et al.
The rejection of claims 1-30 and 32 is maintained under 35 U.S.C. 103 as being unpatentable over Kim et al. (PGPub US 2016/0046987 A1, published 02/19/2016), as applied to claims 1-10, 13-15, 17-18, 21-27, 29-30 above, and further in view of Makarov et al. (US 10,961,562 B2, filed 03/06/2019).
Kim et al. do not specifically exemplify the adapter sequences are P5 and P7 sequences (as required by claim 2), or the adapters having a seq ID 10 and 13 (as required by claim 19) and Kim does not teach wherein the probes have a sequence of SEQ ID NO:3 or SEQ ID NO:4 (as required by claim 12 and 28) or wherein the adapters have specific sequences of SEQ ID NOs: 11-12 (as required by claim 20) or the probes being 18-35 nucleotides in length (as required by claim 11).
Regarding claim 2, Kim teaches using adapters specifically for Illumina sequencing platforms, therefore, one of ordinary skill would be motivated to use the P5 and P7 adapters provided by Illumina.  
Makarov teaches specifically using P5 and P7 adapters as well as probes having complementary sequence to the P5 and P7 adapters (e.g. Col. 26, 2nd para.; “In FIG. 21Q the PCR amplified NGS library comprises an indexed full length P7 adapter and a truncated P5 adapter, where the P5 has a terminal probe annealing and buffer sequence”).
Regarding claims 11-12 and 19-20 and claim 28, Kim is relied upon for the teaching of claim 1, however it is noted Kim does not teach the specific sequences of the adapters and probes, but Kim does teach using Illumina adapters, which reasonably reads on SEQ ID Nos: 10 and 13.  However Kim does not teach wherein the probes have a sequence of SEQ ID NO:3 or SEQ ID NO:4 or wherein the adapters have specific sequences of SEQ ID NOs: 11-12 or the probes being 18-35 nucleotides in length.  
However, Makarov teaches the use of probes and adapters with the sequences of SEQ ID NO: 3-4 and 10-13 and probe lengths of 18-35 nucleotides (e.g. per the Sequence Listing, SEQ ID. NOs: 32, 102, 104, 23, 25 and the reverse of 25 and claims 16-17 teach the length of the probes within 18-35 nucleotides in length).
Regarding claim 16, Kim teaches the method of claim 1, however Kim is silent on the molar amount of the probe and of the single stranded nucleic acids ranging from 0.025:1 to 16.7:1.  
However, Makarov teaches “providing a sample comprising processed nucleic acid molecules, wherein the processed nucleic acid molecules are present in the sample at a starting quantity, and wherein the starting quantity is greater than a target quantity… adding a ligase and a probe to the sample to yield a first reaction mixture...and wherein the probe is added in an amount sufficient to yield the target quantity of processed nucleic acid molecules ligated to the probe”, as per claim 1 of Makarov.  Per MPEP 2131.03 (II)(A), differences in concentration or temperature will not support the patentability of subject matter encompassed by the prior art unless there is evidence indicating such concentration or temperature is critical. "[W]here the general conditions of a claim are disclosed in the prior art, it is not inventive to discover the optimum or workable ranges by routine experimentation." Therefore, Makarov reasonably reads on the limitation.
Regarding claim 29, Kim is relied upon for normalizing a library according to claim 1 and Makarov further teaches a method whereby producing a plurality of normalized libraries of different concentrations in a normalized range, wherein the normalized range is narrower than the pre-normalized range (e.g. FIG. 36A depicts the pre-normalization concentration of libraries #1-7 in Example 7. FIG. 36B depicts the post-normalization final concentration of libraries #1-7 in Example 7).
Regarding claim 32, Kim is relied upon for the teaching of claim 1 and Makarov teaches “providing a sample comprising processed nucleic acid molecules, wherein the processed nucleic acid molecules are present in the sample at a starting quantity, and wherein the starting quantity is greater than a target quantity; adding a ligase and a probe to the sample to yield a first reaction mixture... and wherein the probe is added in an amount sufficient to yield the target quantity of processed nucleic acid molecules ligated to the probe”, as per claim 1 of Makarov.  Therefore, Makarov teaches wherein the probe molar amount is less than the nucleic acid molecule molar amount, per the limitation of the instant claim.  Per MPEP 2131.03 (II)(A), differences in concentration or temperature will not support the patentability of subject matter encompassed by the prior art unless there is evidence indicating such concentration or temperature is critical. "[W]here the general conditions of a claim are disclosed in the prior art, it is not inventive to discover the optimum or workable ranges by routine experimentation." Therefore, Makarov reasonably reads on the limitation.
It would have been prima facie obvious to one of ordinary skill in the art prior to the effective filing date of the application to combine the methods of Kim with the sequence of probes/adapters taught by Makarov.  In accordance with MPEP 2141 citing KSR International Co. v. Teleflex Inc. (KSR),  550 U.S. 398, 82 USPQ2d 1385,1395  (2007), "[t]he combination of familiar elements according to known methods is likely to be obvious when it does no more than yield predictable results”, and as per MPEP 2143(I)(A), the rationale to support a conclusion that the claim would have been obvious is that all the claimed elements were known in the prior art and one skilled in the art could have combined the elements as claimed by known methods with no change in their respective functions, and the combination yielded nothing more than predictable results to one of ordinary skill in the art.  In the present case, all of the elements of the invention were well known in the art, as per Kim and Makarov, the mere combining of the individual elements in one embodiment in the manner of the claimed invention results in no change in the elements respective functions, and the combination yields nothing more than predictable results.  In addition, one would have been motivated to do so because Makarov teaches the use of these artificial adapters and probes in library normalization, proving these specific sequences are successful in hybridization.  The ordinary artisan would have a reasonable expectation of success in practicing the invention because both Kim and Makarov are in the same field of endeavor; library normalization.

Response to Arguments
Applicant’s arguments filed September 30, 2022 have been fully considered but they are not persuasive. Applicant essentially asserts that: (a) the combination of Kim and Makarov does not render the claims obvious (Applicant Remarks, pg. 10, first and second full paragraphs). 
Regarding (a), Applicant did not provide any reasoning or reference any part of Kim et al. and/or Makarov et al. regarding why the combination of references does not render the claims obvious. Applicant did not distinctly and specifically point out the supposed errors in the Examiner’s action as required by 37 CFR 1.111(b). Thus, the claims remain rejected for the reasons already of record.

Conclusion
No claims are allowed.
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to TARYN KIMBERLY WOOD whose telephone number is (571)272-0576. The examiner can normally be reached Mon-Fri 7:30am-5:00pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Heather Calamita can be reached at 571-272-2876. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/T.K.W./Examiner, Art Unit 1675         

/Amy M Bunker/
Primary Examiner, Art Unit 1675